Citation Nr: 1028432
Decision Date: 07/29/10	Archive Date: 09/09/10
 
DOCKET NO. 07-01 760                       DATE JUL 29 20l0 

On appeal from the Department of Veterans Affairs Regional Office in Columbia, South Carolina 

THE ISSUES 

1. Entitlement to service connection for arthritis and pain in the neck, arms (shoulders, elbows, wrists), hands, hips, ankles, and feet. 

2. Entitlement to service connection for arthritis of the lumbar spine to include as secondary to service-connected bilateral knee disabilities. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 

WITNESS AT HEARING ON APPEAL 

ATTORNEY FOR THE BOARD 

April Maddox, Counsel 

INTRODUCTION 

The Veteran had active service from November 1980 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned at a Travel Board hearing in August 2008 in Columbia, South Carolina. A transcript of this proceeding has been associated with the claims tile. 

In a November 2008 decision the Board reopened service connection for arthritis of the lumbar spine based on the submission of new and material evidence, and remanded this issue along with the remaining issues for further development. 

The issue of entitlement to service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

REMAND 

The Veteran is service connected for status post arthroscopy with anterior and lateral compartment narrowing with osteophyte formation of the right knee, evaluated as 10 percent disabling, lateral and anterior compartment narrowing with osteophyte formation of the left knee, evaluated as 10 percent disabling. In his April 2006 notice of disagreement, the Veteran indicated that, after service in 

- 2 - 

approximately 2002 his knees gave out while walking up a flight of stairs at his home, causing him to lose his balance and injure his back and neck. The Veteran indicated that shortly thereafter he began having pain in his back, arms, shoulders, elbow, wrists, and hands. A November 2005 VA treatment record also shows a report of a fall down a step in 2002 which resulted in pain in the knee, hip, and low back. There appear to be no contemporaneous treatment records with regard to the reported 2002 fall. 

VA and private treatment records show several complaints of joint pain with X-ray evidence of arthritis in some joints. Specifically, a July 2004 examination report signed by Dr. E.A.D., which appears to have been prepared in conjunction with the Veteran's claim for Social Security Disability benefits, shows an impression of degenerative joint disease in the shoulders, wrists, lumbar spine, and cervical spine. Also, a February 2005 private treatment report shows complaints of severe aching and throbbing of all joints. 

In connection with the pending appeal, the Veteran was afforded a VA examination for his low back in May 20 I O. The examiner gave a diagnosis of degenerative disc disease of the lumbar spine. The examiner noted a single complaint of back pain during service in May 1982 but also noted that the Veteran's service treatment records were negative for any subsequent complaints of back pain in service. The examiner also noted the Veteran's contention that his current back disorder was related to his service-connected bilateral knee disabilities. The May 2010 VA examiner indicated that it was less likely than not that the Veteran's current low back disorder was related to his military service or his service-connected bilateral knee disorder. 

Unfortunately, the May 2010 VA examiner did not address whether the Veteran's current back disorder was related to a post-service fall in 2002 that was reported to have been caused by the service-connected knee disabilities. Nor has an opinion been obtained as to whether the Veteran's remaining joint disorders are related to the reported post-service fall in 2002. 

- 3 - 

Furthermore. a review of the claims file shows that the Veteran has been unemployed since 2002. During December 2005 and May 20 10 VA examinations the Veteran indicated that he previously worked as a barber but was unable to continue his employment because he was unable to stand long enough to work; however, no VA examiner has commented on the occupational impairment caused by the service-connected disabilities. 

Given the above, on remand the Veteran should be afforded appropriate VA examination(s) to resolve these matters. See Horowitz v. Brown, 5 Vet. App. 217 (1993). Medical expertise informed by full review of the history and appropriate testing and examination is required. 

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for an appropriate V A examination to determine the current nature and likely etiology of the claimed cervical spine, lumbar spine, bilateral shoulder, bilateral elbow, bilateral wrist, bilateral hand, bilateral hip, bilateral ankle, and bilateral feet disorders and the relationship, if any, between those conditions and the Veteran's service-connected bilateral knee disabilities. The examiner should also determine the occupational impact of the Veteran's service-connected knee disabilities on his employability. The relevant documents in the claims file should be made available to the examiner for review. The examiner should provide a complete rationale for any opinion expressed. 

The examiner should specifically note a November 2005 VA treatment report and the Veteran's April 2006 notice of disagreement, in which the Veteran indicated that, after service in approximately 2002, his knees gave out while 

- 4 - 

walking up a flight of stairs at his home, causing him to loose his balance and injure his back, neck, hips, knees, arms, shoulders, elbow, wrists, and hands. Based on the examination and review of the record, the examiners are requested to express the following opinions: 

(a) Is it at least as likely as not that any currently diagnosed cervical spine, lumbar spine, bilateral shoulder, bilateral elbow, bilateral wrist, bilateral hand, bilateral hip, bilateral ankle, and/or bilateral foot disorder is causally related to (either caused or aggravated by) the Veteran's service-connected bilateral knee disabilities, to include the claimed post-service 2002 fall? 

(b) Is it at least as likely as not that any currently diagnosed cervical spine, lumbar spine, bilateral shoulder, bilateral elbow, bilateral wrist, bilateral hand, bilateral hip, bilateral ankle, and/or bilateral foot disorder is directly related to the Veteran's military service? Please discuss the notation of back pain in service in May 1982. 

(c) What is the occupational impact of the Veteran's service-connected disabilities? 

2. After completion of the foregoing, readjudicate the claims for service connection. I f after readjudication of the service connection claims the Veteran's combined disability ratings do not meet the schedular criteria for consideration of TDIU, refer the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating under the provisions of 

- 5 - 

38 C.F.R. § 3.32l(b). If after readjudication of the service connection claims the Veteran's combined disability ratings meet the schedular criteria for consideration of TDIU, readjudicate the issue of TDIU. 

3. If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC). Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s). See 38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 

J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals 
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 

- 6 - 




